Citation Nr: 1620320	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine strain with degenerative disc disease and L5 pars defect, rated as 20 percent disabling prior to January 24, 2013, and as 40 disabling therefrom.

2.  Entitlement to an increased rating for radiculopathy, sciatic nerve, right lower extremity, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for radiculopathy, femoral nerve, right lower extremity, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for radiculopathy, obturator nerve, right lower extremity, currently rated noncompensably disabling.  

5.  Entitlement to an increased rating for radiculopathy, left lower extremity, currently rated 10 percent disabling.  



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to April 1996.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2012 rating decision, the RO recharacterized the service-connected lumbar spine strain with degenerative disc disease as lumbar spine strain with degenerative disc disease and L5 pars defect and continued the 20 percent disability rating already in effect.  A notice of disagreement was filed in September 2012 with regard to the disability rating assigned.  In a March 2013 rating decision, the RO assigned a 40 percent disability rating to the lumbar spine disability, effective January 24, 2013.  A statement of the case was issued in March 2013 and a substantive appeal was received that same month.

In a May 2013 rating decision, the RO assigned a separate 20 percent rating to radiculopathy, right lower extremity, and a separate 10 percent rating to radiculopathy, left lower extremity, both effective January 18, 2013.

These matters were remanded in February 2014.

In a March 2015 rating decision, the RO assigned a separate 10 percent rating to radiculopathy, right lower extremity, the femoral nerve, and a separate noncompensable rating to radiculopathy, right lower extremity, the obturator nerve, both effective September 29, 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to August 20, 2012, the Veteran's lumbar spine strain with degenerative disc disease and L5 pars defect has been manifested by flexion greater than 30 degrees, without favorable ankylosis of the entire thoracolumbar spine, and without incapacitating episodes having a total duration of at least 4 weeks.  

2.  Resolving all doubt in the Veteran's favor, for the period from August 20, 2012, the Veteran's lumbar spine strain with degenerative disc disease and L5 pars defect is manifested by forward flexion to 30 degrees, without unfavorable ankylosis of the entire thoracolumbar spine.

3.  Radiculopathy of the right lower extremity affecting the sciatic nerve is manifested by moderate incomplete paralysis.  

4.  Radiculopathy of the right lower extremity affecting the femoral nerve is manifested by mild incomplete paralysis.

5.  Radiculopathy of the right lower extremity affecting the obturator nerve is manifested by mild incomplete paralysis.  

6.  Radiculopathy of the left lower extremity is manifested by mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  For the period prior to August 20, 2012, the criteria for a disability rating in excess of 20 percent for lumbar spine strain with degenerative disc disease and L5 pars defect have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2015).

2.  For the period from August 20, 2012, the criteria for a disability rating of 40 percent, but no higher, for lumbar spine strain with degenerative disc disease and L5 pars defect have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2015).

3.  The criteria for a disability rating in excess of 20 percent for radiculopathy, sciatic nerve, right lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

4.  The criteria for a disability rating in excess of 10 percent for radiculopathy, femoral nerve, right lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2015). 

5.  The criteria for a compensable disability rating for radiculopathy, obturator nerve, right lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8528 (2015). 

6.  The criteria for a disability rating in excess of 10 percent for radiculopathy, left lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

Here, the Veteran was sent a letter in August 2011 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish an effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA has complied with all assistance requirements of VCAA.  The evidence of record contains the Veteran's service, private, and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim discussed below.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran was afforded VA examinations which will be discussed below.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issues on appeal.  

Criteria & Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Service connection is in effect for lumbar strain with degenerative disc disease and L5 pars defect, rated 20 percent disabling prior to January 24, 2013 and 40 percent thereafter.  The Veteran's disability is rated pursuant to Diagnostic 5242, degenerative arthritis of the spine.  On July 5, 2011, the Veteran filed an increased rating claim.  

The September 2011 VA examination report reflects flexion to 70 degrees and extension to 10 degrees.  There was no objective evidence of pain on active range of motion nor pain following repetitive motion.  Such flexion findings warrant a 20 percent rating under the scheduler criteria.  

The January 2013 VA examination reports flexion to 30 degrees and extension to 10 degrees.  Such flexion findings warrant a 40 percent rating under the schedular criteria.  

There are no range of motion findings prior to January 24, 2013, other than those contained in the September 2011 VA examination report.  A June 2011 treatment record reflects complaints of intermittent episodes of spasms that
result in him not being able to stand or get out of bed for one week.  03/06/2013 VBMS entry, CAPRI at 121.  A November 2011 treatment record reflects that his low back pain is well controlled with cyclobenzaprine PRN when he has muscle spasm.  Id. at 106.  In an August 20, 2012 treatment record the Veteran presented with a severe 10/10 pain in the right lower extremity and back.  He reported that he was recovering from an acute back pain flare when he went to brush his teeth and felt acute onset parasthesia on the right and acute weakness to where he could not walk.  Pain was radiating down the right leg.  He denied any bowel or bladder incontinence.  Id. at 88.  He was treated for a nerve impingement.  Id. at 76.  A September 2012 treatment record reflects a history of pars defect and disc disease with continued low back pain but improved from last visit.  Pain is paraspinal in the low back area and is intermittent.  Id. at 66.  An October 2012 record reflects the Veteran's spouse called to report that the Veteran was in so much pain he was unable to walk.  Id. at 62.  A December 2012 treatment record reflects that the Veteran has episodic flares and spasm, most recently one week prior.  Pain is in the paraspinal low back area.  Id. at 55.  

Despite the lack of objective findings of limitation of flexion, the Board finds that VA treatment records support a finding that as of August 20, 2012 his lumbar spine disability had worsened and affording the Veteran the benefit of the doubt, a 40 percent disability rating is warranted from August 20, 2012.  

The Board is unable to find that a disability rating in excess of 20 percent is warranted for any portion of the rating period prior to August 20, 2012.  The VA examination report and treatment records for this period do not show forward flexion 30 degrees or less.  Even in contemplation of pain on motion and pain following repetitive motion, a 40 percent rating is not warranted pursuant to the general rating formula for diseases and injuries of the spine.  

For the period prior to August 20, 2012, there is also no persuasive evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or during any period contemplated by this appeal to warrant a 40 percent disability rating under the intervertebral disc syndrome rating criteria.  The September 2011 VA examination report reflects no incapacitating episodes.  While acknowledging his June 2011 complaints of being unable to get out of bed due to spasms, there is no evidence of incapacitating episodes having a total duration of at least 4 weeks.  

For the period from August 20, 2012, the Board is unable to find that a disability rating in excess of 40 percent is warranted.  As detailed above, the January 2013 VA examination report reflects flexion to 30 degrees and extension to 10 degrees.  The Veteran reported that he could not perform repetitive motion.  The September 2014 VA examination report shows flexion to 20 degrees and extension to 10 degrees.  There was no change on repetitive motion.  There have been no findings of ankylosis reflected in VA examination reports and treatment records thus a 50 percent rating is not warranted.  A disability rating in excess of 40 percent is not warranted for any portion of the rating period from August 20, 2012, as unfavorable ankylosis of the thoracolumbar spine is not shown.  

For the period from August 20, 2012, there is no persuasive evidence of incapacitating episodes having a total duration of at least 6 weeks to warrant a 60 percent disability rating under the intervertebral disc syndrome (IVDS) rating criteria.  The September 2014 VA examination reflects the Veteran's report of flare-ups every month in the lumbar spine.  He reported that during flare-ups pain is severe due to unknown precipitating factors.  It will last from 2 to 4 weeks.  It is improved with medication, treatment, time and rest.  During the flare ups, he does not do any routine activities or chores and avoids leaving the home.  He will often stay in bed all day other than to use the bathroom.  The examiner was unable to accurately determine additional loss of motion during flares without resorting to mere speculation.  The reason for this was the lack of measurable objective evidence.  The Board is satisfied with this reason for the inability to respond.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Indeed, it does not appear that another examiner would be able to provide an estimate of additional limitation during flare-up in the absence of direct observation during such episode.

While acknowledging the complaints of flare-ups, the evidence of record, to include treatment records, does not show that the Veteran has been prescribed bedrest by a physician to treat his disability amounting to at least 6 weeks.

In consideration of the DeLuca factors, for the period prior to August 20, 2012 there were findings of functional loss such as pain, decreased motion, stiffness, and spasm.  However, there was no change on repetitive motion.  The Board also notes that for this period the 20 percent rating is higher than the exhibited motion loss would ordinarily dictate over the period, and assigning the next higher rating for painful motion would not accurately assess the resulting function loss, even when considering the pain.  

With regard to the period from August 20, 2012, there have been findings of functional loss such as less movement than normal, incoordination, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.  The 40 percent, however, compensates for this functional loss.  The Board finds that 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for an increased rating for any period contemplated by this appeal.  See DeLuca, 8 Vet. App. at 204 -07.  In other words, the functional loss does not most nearly approximate the criteria for the next-higher 50 percent evaluation.

Separate ratings are in effect for radiculopathy affecting the left and right lower extremities, the ratings of which are discussed below.  There is otherwise no basis for assigning separate compensable ratings for neurological manifestations.  Bowel or bladder impairment has not been shown.  

In sum, a 40 percent rating (but no higher) is warranted from August 20, 2012, and a disability rating in excess of 20 percent is not warranted prior to August 20, 2012.

Radiculopathy

A 20 percent rating is in effect for radiculopathy, right lower extremity, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective January 18, 2013; 10 percent rating for radiculopathy, right lower extremity, femoral nerve, pursuant to Diagnostic Code 8526, effective September 29, 2014; 0 percent rating for radiculopathy, right lower extremity, obturator nerve, pursuant to Diagnostic Code 8528, effective September 29, 2014; and, 10 percent rating for radiculopathy, left lower extremity, pursuant to Diagnostic Code 8520, effective January 18, 2013.  

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  A 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

38 C.F.R. § 4.124a, Diagnostic Code 8526 provides the rating criteria for evaluation of paralysis of the anterior crural nerve (femoral).  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; and severe incomplete paralysis warrants a 30 percent disability evaluation.  A 40 percent disability evaluation is warranted for complete paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  

38 C.F.R. § 4.124a, Diagnostic Code 8528 provides the rating criteria for evaluation of paralysis of the obturator nerve.  Under this provision, mild or moderate paralysis warrants a 0 (zero) percent disability evaluation; and, severe to complete paralysis warrants a 10 percent disability evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8528.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veterans Benefits Administration (VBA) has determined that there are 5 separate nerve branches in the lower extremities that may be separately rated.  M21-1, III.iv.4.G.4.c.  According to VBA, the sciatic nerve (DCs 8520, 8620 and 8720), the external popliteal nerve (common peroneal) (DCs 8521, 8621 and 8721), the musculotaneous nerve (DCs 8522, 8622 and 8722), the anterior tibial nerve (deep peroneal) (DCs 8523, 8623, 8723), the internal popliteal nerve (tibial) (DCs 8524, 8624, and 8724), and the posterior tibial nerve (DCs 8525, 8625, and 8725) affect the foot and leg sensory and motor function of the buttock, leg, knee, muscles below knee, lower leg, fibula, foot, muscles of the sole of the feet, plantar flexion, and toes.  Id. M21-1, Part III, Subpart iv, 4.G.4.c.  Assigning separate ratings from within these nerve branches is not warranted as it would constitute impermissible pyramiding.  M21-1, III.iv.4.G.4.d.

The anterior crural nerve (femoral) (DCs 8526, 8626, and 8726) and internal saphenous nerve (DCs 8527, 8627, and 8727) affect the thigh and leg sensory and motor function of the quadriceps muscle, front of thigh; medial calf; and medial malleolus. M21-1, Part III, Subpart iv, 4.G.4.c.  These are part of a separate nerve group that may receive a separate evaluation from the sciatic nerve group.  M21-1, III.iv.4.G.4.d.

The obturator (DCs 8528, 8628, and 8728) affects the motor and sensory function of the hip and muscles of the hip; and medial thigh.  The external cutaneous nerve of thigh (DCs 8529, 8629, and 8729) affects the sensory function of the lateral thigh. 

The amputation rule under 38 CFR 4.68 is not applied in evaluating peripheral nerves of the lower extremity as long as separate evaluations are warranted.  M21-1, III.iv.4.G.4.d.

Based on review of the evidence of record, the Board finds that the subjective and objective evidence does not support a disability rating in excess of 20 percent for radiculopathy of the right lower extremity affecting the sciatic nerve; a rating in excess of 10 percent for radiculopathy affecting the right femoral nerve; a rating in excess of 0 percent for radiculopathy affecting the right obturator nerve; nor a rating in excess of 10 percent for radiculopathy of the left lower extremity affecting the sciatic nerve for any portion of the rating period on appeal.  

A January 2013 Back Conditions Disability Benefits Questionnaire reflects complaints of numbness down the right side.  On objective testing, straight leg raising test was positive on both the right and left.  The examiner found that due to his radiculopathy on the right side the Veteran experiences moderate constant pain, severe intermittent pain, moderate paresthesias/dyesthesias, and moderate numbness; and, on the left side experiences mild constant pain, intermittent pain, paresthesias/dysesthesias, and numbness.  The examiner characterized the right radiculopathy as moderate and the left radiculopathy as mild.  01/28/2013 VBMS entry, Disability Benefits Questionnaire (DBQ) - Veteran Provided.

A January 2013 VA examination reflects the Veteran's complaints of the right leg becoming numb 2 to 3 times per week with pain down to his foot.  Sensation to light touch was decreased in the right upper anterior thigh, right thigh/knee, right lower leg/ankle, and right foot/toes; with normal findings on the left side.  Straight leg raising was positive on the right side and negative on the left side.  He experienced mild constant pain, mild paresthesias/dyesthesias, and mild numbness on the right side, with no complaints on the left side.  

A September 2014 VA examination reflects the Veteran's complaints of more significant radiculopathy on the right than the left.  His pain and numbness in the right leg is constant and follows S1 to the foot.  His pain down the left leg is recurrent and also follows the S1 dermatome.  He reported decreased strength in the right lower extremity secondary to this condition.  On sensory examination, there was decreased sensation to light touch affecting the lower leg/ankle.  Sensation was normal in the foot/toes, thigh/knee, and upper anterior thigh.  The examiner commented that radiculopathy was more significant on the right.  Straight leg raising was positive on both the right and left.  He experienced moderate constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness on the right side.  He experienced mild constant pain, moderate intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness on the left side.  The examiner characterized his radiculopathy as moderate on the right side and mild on the left side.  Deep tendon reflexes were normal and he did not have muscle atrophy.  He also does not have trophic changes attributable to peripheral neuropathy.  The examiner characterized the right sciatic nerve, external popliteal (common peroneal) nerve, musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal) nerve, internal popliteal (tibial) nerve, posterior tibial nerve, anterior crural (femoral) nerve, internal saphenous nerve, obturator nerve as mild incomplete paralysis and found these same nerves on the left side to be normal.  His external cutaneous nerve of the thigh and ilio-inguinal nerve were normal on both sides.  09/30/2014 VBMS entry, C&P Exam at 7-9, 16-21.

The evidence of record reflects that the Veteran's radicular symptoms affecting the sciatic nerve are moderate in nature and do not constitute moderately severe incomplete paralysis.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve is mostly sensory.  While he clearly experiences pain, paresthesias/dyesthesias and numbness ranging from mild to severe in nature, there have been no objective findings of muscle dystrophy or trophic changes.  Likewise, both the January 2013 and September 2014 VA examiners characterized his right sciatic nerve condition as mild in nature.  The January 2013 DBQ examination indicated that the symptomatology associated with his sciatica was moderate in nature.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve, right lower extremity, is mostly sensory, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 20 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

A separate 10 percent rating is in effect for radiculopathy affecting the right femoral nerve.  The evidence of record reflects that the Veteran's radicular symptoms affecting the femoral nerve are mild in nature and do not constitute moderate incomplete paralysis.  As detailed above, the September 2014 VA examiner characterized his femoral nerve symptomatology as mild in nature.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the femoral nerve, right lower extremity, is mostly sensory, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 10 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8526.

A separate noncompensable rating is in effect for radiculopathy affecting the right obturator nerve.  The evidence of record reflects that the Veteran's radicular symptoms affecting the obturator nerve are mild in nature and do not constitute severe to complete paralysis.  As detailed, the September 2014 VA examiner characterized his obturator nerve as mild in nature.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the obturator nerve, right lower extremity, is mostly sensory and mild in nature, and the findings do not meet or nearly approximate the criteria for a 10 percent disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8526.

With regard to the sciatica affecting the left lower extremity, the evidence of record reflects that the Veteran's radicular symptoms are mild in nature and do not  constitute moderate incomplete paralysis.  The Veteran has consistently reported that his right radicular symptoms are worse than his left radicular symptoms.  Likewise, there have been more objective findings related to the right lower extremity, rather than the left lower extremity.  For example, on VA examination in January 2013, there were no objective findings of radiculopathy of the left lower extremity, but the January 2013 DBQ exam showed mild left radiculopathy with mild pain, paresthesias/dysesthesias, and numbness.  On examination in September 2014, while the Veteran complained of recurrent pain affecting the left lower extremity, the examiner characterized his radiculopathy as mild in nature.  There have been no objective findings of muscle atrophy or trophic changes.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve, left lower extremity, is mostly sensory, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 10 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present with regard to each issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorders.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for his symptoms.  

The Veteran and his representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria are adequate for these service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Veteran is in receipt of a total disability rating based on individual unemployability (TDIU) for the period from January 29, 2013 which corresponds to the first day of the Veteran's unemployment.  See VA 21-4192 Request for Employment Information in Connection with Claim for Disability.  On his VA Form 21-8940 Application for Increased Compensation Based on Unemployability, the Veteran asserted that he was unemployed as of January 13, 2013; however, the evidence reflects that he was employed in a full-time capacity until January 28, 2013.  Thus, there is no basis for assignment of a TDIU rating prior to January 29, 2013.  


ORDER

For the period prior to August 20, 2012, entitlement to a disability rating in excess of 20 percent for lumbar spine strain with degenerative disc disease and L5 pars defect is denied.

For the period from August 20, 2012, entitlement to a disability rating of 40 percent, but no higher, for lumbar spine strain with degenerative disc disease and L5 pars defect is granted.

Entitlement to a disability rating in excess of 20 percent for radiculopathy, sciatic nerve, right lower extremity, is denied.  

Entitlement to a disability rating in excess of 10 percent for radiculopathy, femoral nerve, right lower extremity, is denied.  

Entitlement to a compensable disability rating for radiculopathy, obturator nerve, right lower extremity, is denied.  

Entitlement to a disability rating in excess of 10 percent for radiculopathy, left lower extremity, is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


